internal_revenue_service number release date index no date dear i am responding to your date inquiry on behalf of your constituent is concerned that the irs recently has begun to assess a federal excise_tax on noncommercial trucks equipped with fifth wheel hitches describes are subject_to i cannot determine whether or not the vehicles federal excise_tax because i do not have enough information about the vehicles however i can assure you that the irs has not changed its position that tow vehicles tractors are subject_to a percent excise_tax the irs taxes trucks and tractors consistent with sec_4051 of the internal_revenue_code sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis automobile truck bodies truck trailer and semitrailer chassis truck trailer and semitrailer bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer however trucks with gross vehicle weight ratings of big_number pounds or less and trailers with gross vehicle weight ratings of big_number pounds or less are not subject_to this tax if a vehicle is primarily designed to tow a vehicle such as a trailer or semitrailer it is a tractor sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of a tractor is a taxable vehicle regardless of whether the trailer or semitrailer it tows is used for recreational or commercial purposes if a vehicle is primarily designed to transport its load on the same chassis as the engine it is a truck even if it is also equipped to tow a vehicle such as a trailer or a semitrailer sec_145_4051-1 i hope this information helps you to respond to please contact me at if you have any questions sincerely paul f kugler associate chief_counsel passthroughs and special industries
